 



Exhibit 10(b)

THE SHERWIN-WILLIAMS COMPANY

2006 Equity and Performance Incentive Plan

      1. Purpose. The purpose of this 2006 Equity and Performance Incentive Plan
is to attract and retain officers and other employees of The Sherwin-Williams
Company and its Subsidiaries and to provide to such persons incentives and
rewards for performance.

      2. Definitions. As used in this Plan,



        (a) “Appreciation Right” means a right granted pursuant to Section 5 of
this Plan, and will include both Free-Standing Appreciation Rights and Tandem
Appreciation Rights.           (b) “Base Price” means the price to be used as
the basis for determining the Spread upon the exercise of a Free-Standing
Appreciation Right or a Tandem Appreciation Right.           (c) “Board” means
the Board of Directors of the Company and, to the extent of any delegation by
the Board to a committee (or subcommittee thereof) pursuant to Section 9 of this
Plan, such committee (or subcommittee).           (d) “Change of Control” has
the meaning provided in Section 11 of this Plan.           (e) “Code” means the
Internal Revenue Code of 1986, as amended from time to time.          
(f) “Common Stock” means Common Stock, par value $1.00 each, of the Company or
any security into which such shares of Common Stock may be changed by reason of
any transaction or event of the type referred to in Section 10 of this Plan.    
      (g) “Company” means The Sherwin-Williams Company, an Ohio corporation, and
its successors.           (h) “Covered Employee” means a Participant who is, or
is determined by the Board to be likely to become, a “covered employee” within
the meaning of Section 162(m) of the Code (or any successor provision).    
      (i) “Date of Grant” means the date specified by the Board on which a grant
of Option Rights, Appreciation Rights, Performance Shares, Performance Units, or
a grant or sale of Restricted Stock or Restricted Stock Units, will become
effective (which date will not be earlier than the date on which the Board takes
action with respect thereto).           (j) “Director” means a member of the
Board of Directors of the Company.           (k) “Effective Date” means the date
immediately following the date that this Plan is approved by the shareholders of
the Company.           (l) “Evidence of Award” means an agreement, certificate,
resolution or other type or form of writing or other evidence that sets forth
the terms and conditions of Option Rights, Appreciation Rights, Performance
Shares or Performance Units granted, or a grant or sale of Restricted Stock or
Restricted Stock Units. An Evidence of Award may be in an electronic medium, may
be limited to notation on the books and records of the Company and need not be
signed by a representative of the Company or a Participant.          
(m) “Free-Standing Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 of this Plan that is not granted in tandem with an Option
Right.           (n) “Incentive Stock Options” means Option Rights that are
intended to qualify as “incentive stock options” under Section 422 of the Code
or any successor provision.           (o) “Management Objectives” means the
measurable performance objective or objectives established pursuant to this Plan
for Participants who have received grants of Performance

1



--------------------------------------------------------------------------------



 



  Shares or Performance Units or, when so determined by the Board, Option
Rights, Appreciation Rights, Restricted Stock, Restricted Stock Units or
dividend credits pursuant to this Plan. Management Objectives may be described
in terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or of the Subsidiary, division,
department, region or function within the Company or Subsidiary in which the
Participant is employed. The Management Objectives may be made relative to the
performance of other companies. The Management Objectives applicable to any
award to a Covered Employee will be based on specified levels of or growth in
one or more of the following criteria:



        (i)    Appreciation in value of shares;           (ii)    Total
shareholder return;           (iii)   Earnings per share;          
(iv)   Operating income;           (v)    Net income;           (vi)   Pretax
earnings;           (vii)  Earnings before interest, taxes, depreciation and
amortization;           (viii)  Pro forma net income;           (ix)   Return on
equity;           (x)    Return on designated assets;           (xi)   Return on
capital;           (xii)  Economic value added;           (xiii)  Revenues;    
      (xiv)  Expenses;           (xv)  Operating profit margin;          
(xvi)  Operating cash flow;           (xvii) Free cash flow;          
(xviii) Cash flow return on investment;           (xix)  Operating margin or net
profit margin; or           (xx)  Any of the above criteria as compared to the
performance of a published or a special index deemed applicable by the Board,
including, but not limited to, the Standard & Poor’s 500 Stock Index.



        If the Board determines that a change in the business, operations,
corporate structure or capital structure of the Company, or the manner in which
it conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Board may in its discretion modify such Management
Objectives or the related level or levels of achievement, in whole or in part,
as the Board deems appropriate and equitable, except in the case of a Covered
Employee where such action would result in the loss of the otherwise available
exemption of the award under Section 162(m) of the Code. In such case, the Board
will not make any modification of the Management Objectives or the level or
levels of achievement with respect to such Covered Employee.          
(p) “Market Value Per Share” means, as of any particular date, the average of
the highest and lowest reported sales prices of the Common Stock during normal
trading hours on the New York Stock Exchange Composite Tape or, if not listed on
such exchange, on any other national

2



--------------------------------------------------------------------------------



 



  securities exchange on which the Common Stock is listed. If there is no
regular public trading market for such Common Stock, the Market Value Per Share
of the Common Stock shall be determined by the Board.           (q) “Optionee”
means the optionee named in an Evidence of Award evidencing an outstanding
Option Right.           (r) “Option Price” means the purchase price payable on
exercise of an Option Right.           (s) “Option Right” means the right to
purchase shares of Common Stock upon exercise of an option granted pursuant to
Section 4 of this Plan.           (t) “Participant” means a person who is
selected by the Board to receive benefits under this Plan and who is at the time
an officer or other employee of the Company or any one or more of its
Subsidiaries, or who has agreed to commence serving in any of such capacities
within 90 days of the Date of Grant. The term “Participant” shall also include
any person who provides services to the Company or a Subsidiary that are
equivalent to those typically provided by an employee.          
(u) “Performance Period” means, in respect of a Performance Share or Performance
Unit, a period of time established pursuant to Section 8 of this Plan within
which the Management Objectives relating to such Performance Share or
Performance Unit are to be achieved.           (v) “Performance Share” means a
bookkeeping entry that records the equivalent of one share of Common Stock
awarded pursuant to Section 8 of this Plan.           (w) “Performance Unit”
means a bookkeeping entry awarded pursuant to Section 8 of this Plan that
records a unit equivalent to $1.00 or such other value as is determined by the
Board.           (x) “Plan” means The Sherwin-Williams Company 2006 Equity and
Performance Incentive Plan, as may be amended from time to time.          
(y) “Restricted Stock” means shares of Common Stock granted or sold pursuant to
Section 6 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfer has expired.           (z) “Restriction Period”
means the period of time during which Restricted Stock Units are subject to
restrictions, as provided in Section 7 of this Plan.           (aa) “Restricted
Stock Unit” means an award made pursuant to Section 7 of this Plan of the right
to receive shares of Common Stock or cash at the end of a specified period.    
      (bb) “Spread” means the excess of the Market Value Per Share on the date
when an Appreciation Right is exercised over the Option Price or Base Price
provided for in the related Option Right or Free-Standing Appreciation Right,
respectively.           (cc) “Subsidiary” means a corporation, company or other
entity (i) at least 50 percent of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority) are, or (ii) which does not have outstanding shares or securities (as
may be the case in a partnership, joint venture or unincorporated association),
but at least 50 percent of whose ownership interest representing the right
generally to make decisions for such other entity is, now or hereafter, owned or
controlled, directly or indirectly, by the Company except that for purposes of
determining whether any person may be a Participant for purposes of any grant of
Incentive Stock Options, “Subsidiary” means any corporation in which at the time
the Company owns or controls, directly or indirectly, at least 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.           (dd) “Tandem Appreciation Right” means an Appreciation
Right granted pursuant to Section 5 of this Plan that is granted in tandem with
an Option Right.

3



--------------------------------------------------------------------------------



 



      3. Shares Subject to this Plan.



        (a) Maximum Shares Available Under Plan.



        (i) Subject to adjustment as provided in Section 10 of this Plan, the
number of shares of Common Stock that may be issued or transferred (A) upon the
exercise of Option Rights or Appreciation Rights; (B) as Restricted Stock and
released from substantial risks of forfeiture thereof; (C) in payment of
Restricted Stock Units; (D) in payment of Performance Shares or Performance
Units that have been earned; or (E) in payment of dividend equivalents paid with
respect to awards made under this Plan will not exceed in the aggregate
10,000,000 shares of Common Stock, plus any shares of Common Stock relating to
awards that expire or are forfeited or are cancelled under this Plan. Such
shares may be shares of original issuance or treasury shares or a combination of
the foregoing.           (ii) Shares of Common Stock covered by an award granted
under this Plan shall not be counted as used unless and until they are actually
issued and delivered to a Participant. Without limiting the generality of the
foregoing, upon payment in cash of the benefit provided by any award granted
under this Plan, any shares of Common Stock that were covered by that award will
be available for issue or transfer hereunder. Notwithstanding anything to the
contrary contained herein: (A) shares of Common Stock tendered in payment of the
Option Price of a Option Right shall not be added to the aggregate plan limit
described above; (B) shares of Common Stock withheld by the Company to satisfy
the tax withholding obligation shall not be added to the aggregate plan limit
described above; (C) shares of Common Stock that are repurchased by the Company
with Option Right proceeds shall not be added to the aggregate plan limit
described above; and (D) all shares of Common Stock covered by an Appreciation
Right, to the extent that it is exercised and settled in shares of Common Stock,
whether or not all shares of Common Stock covered by the award are actually
issued to the Participant upon exercise of the right, shall be considered issued
or transferred pursuant to this Plan.



        (b) Life-of-Plan Limits. Notwithstanding anything in this Section 3, or
elsewhere in this Plan, to the contrary and subject to adjustment pursuant to
Section 10 of this Plan:



        (i) The aggregate number of shares of Common Stock actually issued or
transferred by the Company upon the exercise of Incentive Stock Options shall
not exceed 10,000,000.           (ii) The aggregate number of shares of Common
Stock issued as Restricted Stock (and released from substantial risks of
forfeiture), Restricted Stock Units or Performance Shares or Performance Units
shall not exceed 3,000,000.



        (c) Individual Participant Limits. Notwithstanding anything in this
Section 3, or elsewhere in this Plan, to the contrary and subject to adjustment
pursuant to Section 10 of this Plan:



        (i) No Participant shall be granted Option Rights or Appreciation
Rights, in the aggregate, for more than 500,000 shares of Common Stock during
any calendar year.           (ii) No Participant will be granted Restricted
Stock or Restricted Stock Units that specify Management Objectives or
Performance Shares, in the aggregate, for more than 200,000 shares of Common
Stock during any calendar year.           (iii) Notwithstanding any other
provision of this Plan to the contrary, in no event will any Participant in any
calendar year receive an award of Performance Units having an aggregate maximum
value as of their respective Dates of Grant in excess of $5,000,000.



        (d) Exclusion from Certain Restrictions. Notwithstanding anything in
this Plan to the contrary, up to 5% of the maximum number of shares of Common
Stock provided for in Section 3(a)(i) above may be used for awards granted under
Sections 4 through 8 of this Plan

4



--------------------------------------------------------------------------------



 



  that do not comply with the three-year requirements set forth in Sections 6(c)
and 7(c) of this Plan and the one-year requirements of Sections 6(e), 7(a) and
8(b) of this Plan.

      4. Option Rights. The Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
options to purchase shares of Common Stock. Each such grant will be subject to
all of the requirements contained in the following provisions:



        (a) Each grant will specify the number of shares of Common Stock to
which it pertains subject to the limitations set forth in Section 3 of this
Plan.           (b) Each grant will specify an Option Price per share, which may
not be less than the Market Value Per Share on the Date of Grant.          
(c) Each grant will specify whether the Option Price will be payable (i) in cash
or by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
shares of Common Stock owned by the Optionee having a value at the time of
exercise equal to the total Option Price, (iii) by a combination of such methods
of payment, or (iv) by such other methods as may be approved by the Board.    
      (d) To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a bank or broker
on a date satisfactory to the Company of some or all of the shares to which such
exercise relates.           (e) Successive grants may be made to the same
Participant whether or not any Option Rights previously granted to such
Participant remain unexercised.           (f) Each grant will specify the period
or periods of continuous service by the Optionee with the Company or any
Subsidiary that is necessary before the Option Rights or installments thereof
will become exercisable. A grant of Option Rights may provide for the earlier
exercise of such Option Rights in the event of retirement, death or disability
of the Participant or a Change of Control.           (g) Any grant of Option
Rights may specify Management Objectives that must be achieved as a condition to
the exercise of such rights. The grant of such Option Rights will specify that,
before the exercise of such rights, the Board must determine that the Management
Objectives have been satisfied.           (h) Option Rights granted under this
Plan may be (i) options, including, without limitation, Incentive Stock Options,
that are intended to qualify under particular provisions of the Code,
(ii) options that are not intended so to qualify, or (iii) combinations of the
foregoing. Incentive Stock Options may only be granted to Participants who meet
the definition of “employees” under Section 3401(c) of the Code.          
(i) The exercise of an Option Right will result in the cancellation on a
share-for-share basis of any Tandem Appreciation Right authorized under
Section 5 of this Plan.           (j) No Option Right will be exercisable more
than 10 years from the Date of Grant.           (k) Each grant of Option Rights
will be evidenced by an Evidence of Award. Each Evidence of Award shall be
subject to this Plan and shall contain such terms and provisions, consistent
with this Plan, as the Board may approve.

      5. Appreciation Rights.



        (a) The Board may also authorize the granting (i) to any Optionee, of
Tandem Appreciation Rights in respect of Option Rights granted hereunder, and
(ii) to any Participant, of Free-Standing Appreciation Rights. A Tandem
Appreciation Right will be a right of the Optionee, exercisable by surrender of
the related Option Right, to receive from the Company an amount determined by
the Board, which will be expressed as a percentage of the Spread (not exceeding

5



--------------------------------------------------------------------------------



 



  100 percent) at the time of exercise. Tandem Appreciation Rights may be
granted at any time prior to the exercise or termination of the related Option
Rights; provided, however, that a Tandem Appreciation Right awarded in relation
to an Incentive Stock Option must be granted concurrently with such Incentive
Stock Option. A Free-Standing Appreciation Right will be a right of the
Participant to receive from the Company an amount determined by the Board, which
will be expressed as a percentage of the Spread (not exceeding 100 percent) at
the time of exercise.           (b) Each grant of Appreciation Rights will be
subject to all of the requirements contained in the following provisions:



        (i) Any grant may specify that the amount payable on exercise of an
Appreciation Right may be paid by the Company in cash, in shares of Common Stock
or in any combination thereof and may either grant to the Participant or retain
in the Board the right to elect among those alternatives.           (ii) Any
grant may specify that the amount payable on exercise of an Appreciation Right
may not exceed a maximum specified by the Board at the Date of Grant.          
(iii) Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.           (iv) Any grant may specify that such
Appreciation Right may be exercised only in the event of, or earlier in the
event of, retirement, death or disability of the Participant or a Change of
Control.           (v) Any grant of Appreciation Rights may specify Management
Objectives that must be achieved as a condition of the exercise of such
Appreciation Rights. The grant of such Appreciation Rights will specify that,
before the exercise of such Appreciation Rights, the Board must determine that
the Management Objectives have been satisfied.           (vi) Each grant of
Appreciation Rights will be evidenced by an Evidence of Award, which Evidence of
Award will describe such Appreciation Rights, identify the related Option Rights
(if applicable), and contain such other terms and provisions, consistent with
this Plan, as the Board may approve.



        (c) Any grant of Tandem Appreciation Rights will provide that such
Tandem Appreciation Rights may be exercised only at a time when the related
Option Right is also exercisable and at a time when the Spread is positive, and
by surrender of the related Option Right for cancellation. Successive grants of
Tandem Appreciation Rights may be made to the same Participant regardless of
whether any Tandem Appreciation Rights previously granted to the Participant
remain unexercised.           (d) Regarding Free-Standing Appreciation Rights
only:



        (i) Each grant will specify in respect of each Free-Standing
Appreciation Right a Base Price, which may not be less than the Market Value Per
Share on the Date of Grant;           (ii) Successive grants may be made to the
same Participant regardless of whether any Free-Standing Appreciation Rights
previously granted to the Participant remain unexercised; and           (iii) No
Free-Standing Appreciation Right granted under this Plan may be exercised more
than 10 years from the Date of Grant.

6



--------------------------------------------------------------------------------



 



      6. Restricted Stock. The Board may also authorize the grant or sale of
Restricted Stock to Participants. Each such grant or sale will be subject to all
of the requirements contained in the following provisions:



        (a) Each such grant or sale will constitute an immediate transfer of the
ownership of shares of Common Stock to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.           (b) Each such grant
or sale may be made without additional consideration or in consideration of a
payment by such Participant that is less than the Market Value Per Share at the
Date of Grant.           (c) Each such grant or sale will provide that the
Restricted Stock covered by such grant or sale that vests upon the passage of
time will be subject to a “substantial risk of forfeiture” within the meaning of
Section 83 of the Code for a period of not less than three years to be
determined by the Board at the Date of Grant and may provide for the earlier
lapse of such substantial risk of forfeiture as provided in Section 6(e) below
or in the event of retirement, death or disability of the Participant or a
Change of Control.           (d) Each such grant or sale will provide that
during the period for which such substantial risk of forfeiture is to continue,
the transferability of the Restricted Stock will be prohibited or restricted in
the manner and to the extent prescribed by the Board at the Date of Grant (which
restrictions may include, without limitation, rights of repurchase or first
refusal in the Company or provisions subjecting the Restricted Stock to a
continuing substantial risk of forfeiture in the hands of any transferee).    
      (e) Any grant of Restricted Stock may specify Management Objectives that,
if achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock; provided, however, that restrictions
relating to Restricted Stock that vests upon the achievement of Management
Objectives may not terminate sooner than one year from the Date of Grant. Each
grant may specify in respect of such Management Objectives a minimum acceptable
level of achievement and may set forth a formula for determining the number of
shares of Restricted Stock on which restrictions will terminate if performance
is at or above the minimum level, but falls short of full achievement of the
specified Management Objectives. The grant of Restricted Stock will specify
that, before the termination or early termination of the restrictions applicable
to such Restricted Stock, the Board must determine that the Management
Objectives have been satisfied.           (f) Any such grant or sale of
Restricted Stock may require that any or all dividends or other distributions
paid thereon during the period of such restrictions be automatically deferred
and reinvested in additional shares of Restricted Stock, which may be subject to
the same restrictions as the underlying award.           (g) Each grant or sale
of Restricted Stock will be evidenced by an Evidence of Award and will contain
such terms and provisions, consistent with this Plan, as the Board may approve.
Unless otherwise directed by the Board, all certificates representing shares of
Restricted Stock will be held in custody by the Company until all restrictions
thereon will have lapsed, together with a stock power or powers executed by the
Participant in whose name such certificates are registered, endorsed in blank
and covering such Shares.

      7. Restricted Stock Units. The Board may also authorize the granting or
sale of Restricted Stock Units to Participants. Each such grant or sale will be
subject to all of the requirements contained in the following provisions:



        (a) Each such grant or sale will constitute the agreement by the Company
to deliver shares of Common Stock or cash to the Participant in the future in
consideration of the performance of

7



--------------------------------------------------------------------------------



 



  services, but subject to the fulfillment of such conditions (which may include
the achievement of Management Objectives) during the Restriction Period as the
Board may specify. If a grant of Restricted Stock Units specifies that the
Restriction Period will terminate upon the achievement of Management Objectives,
such Restriction Period may not terminate sooner than one year from the Date of
Grant. Each grant may specify in respect of such Management Objectives a minimum
acceptable level of achievement and may set forth a formula for determining the
number of shares of Restricted Stock Units on which restrictions will terminate
if performance is at or above the minimum level, but falls short of full
achievement of the specified Management Objectives. The grant of such Restricted
Stock Units will specify that, before the termination or early termination of
the restrictions applicable to such Restricted Stock Units, the Board must
determine that the Management Objectives have been satisfied.           (b) Each
such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value Per Share at the Date of Grant.           (c) If the Restriction Period
lapses only by the passage of time, each such grant or sale will be subject to a
Restriction Period of not less than three years, as determined by the Board at
the Date of Grant, and may provide for the earlier lapse or other modification
of such Restriction Period in the event of retirement, death or disability of
the Participant or a Change of Control.           (d) During the Restriction
Period, the Participant will have no right to transfer any rights under his or
her award and will have no rights of ownership in the Restricted Stock Units and
will have no right to vote them, but the Board may at the Date of Grant,
authorize the payment of dividend equivalents on such Restricted Stock Units on
either a current, deferred or contingent basis, either in cash or in additional
shares of Common Stock.           (e) Each grant or sale will specify the time
and manner of payment of Restricted Stock Units that have been earned. Any grant
or sale may specify that the amount payable with respect thereto may be paid by
the Company in cash, in shares of Common Stock or in any combination thereof and
may either grant to the Participant or retain in the Board the right to elect
among those alternatives.           (f) Each grant or sale of Restricted Stock
Units will be evidenced by an Evidence of Award and will contain such terms and
provisions, consistent with this Plan, as the Board may approve.

      8. Performance Shares and Performance Units. The Board may also authorize
the granting of Performance Shares and Performance Units that will become
payable to a Participant upon achievement of specified Management Objectives
during the Performance Period. Each such grant will be subject to all of the
requirements contained in the following provisions:



        (a) Each grant will specify the number of Performance Shares or
Performance Units to which it pertains, which number may be subject to
adjustment to reflect changes in compensation or other factors; provided,
however, that no such adjustment will be made in the case of a Covered Employee
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m) of the Code.           (b) The Performance
Period with respect to each Performance Share or Performance Unit will be such
period of time (not less than one year), commencing with the Date of Grant as
will be determined by the Board at the time of grant which may be subject to
earlier lapse or other modification in the event of retirement, death or
disability of the Participant or a Change of Control.           (c) Any grant of
Performance Shares or Performance Units will specify Management Objectives
which, if achieved, will result in payment or early payment of the award, and
each

8



--------------------------------------------------------------------------------



 



  grant may specify in respect of such specified Management Objectives level or
levels of achievement and will set forth a formula for determining the number of
Performance Shares or Performance Units that will be earned if performance is at
or above the level(s), but falls short of full achievement of the specified
Management Objectives. The grant of Performance Shares or Performance Units will
specify that, before the Performance Shares or Performance Units will be earned
and paid, the Board must determine that the Management Objectives have been
satisfied.           (d) Each grant will specify the time and manner of payment
of Performance Shares or Performance Units that have been earned. Any grant may
specify that the amount payable with respect thereto may be paid by the Company
in cash, in shares of Common Stock or in any combination thereof and may either
grant to the Participant or retain in the Board the right to elect among those
alternatives.           (e) Any grant of Performance Shares may specify that the
amount payable with respect thereto may not exceed a maximum specified by the
Board at the Date of Grant. Any grant of Performance Units may specify that the
amount payable or the number of shares of Common Stock issued with respect
thereto may not exceed maximums specified by the Board at the Date of Grant.    
      (f) The Board may at the Date of Grant of Performance Shares, provide for
the payment of dividend equivalents to the holder thereof on either a current,
deferred or contingent basis, either in cash or in additional shares of Common
Stock.           (g) Each grant of Performance Shares or Performance Units will
be evidenced by an Evidence of Award and will contain such other terms and
provisions, consistent with this Plan, as the Board may approve.

      9. Administration of this Plan.



        (a) This Plan will be administered by the Board, which may from time to
time delegate all or any part of its authority under this Plan to the
Compensation and Management Development Committee or any other committee of the
Board (or a subcommittee thereof), as constituted from time to time. To the
extent of any such delegation, references in this Plan to the Board will be
deemed to be references to such committee or subcommittee.           (b) The
interpretation and construction by the Board of any provision of this Plan or of
any agreement, notification or document evidencing the grant of Option Rights,
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares or Performance Units and any determination by the Board pursuant to any
provision of this Plan or of any such agreement, notification or document will
be final and conclusive.           (c) To the extent permitted by Ohio law, the
Board may, from time to time, delegate to one or more officers of the Company
the authority of the Board to grant and determine the terms and conditions of
awards granted under this Plan. In no event shall any such delegation of
authority be permitted with respect to awards to any executive officer or any
person subject to Section 162(m) of the Code.

      10. Adjustments. The Board may make or provide for such adjustments in the
numbers of shares of Common Stock covered by outstanding Option Rights,
Appreciation Rights, Restricted Stock Units, Performance Shares and Performance
Units granted hereunder, in the Option Price and Base Price provided in
outstanding Appreciation Rights, and in the kind of shares covered thereby, as
the Board, in its sole discretion, may determine is equitably required to
prevent dilution or enlargement of the rights of Participants or Optionees that
otherwise would result from (a) any stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, or (b) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or

9



--------------------------------------------------------------------------------



 



warrants to purchase securities, or (c) any other corporate transaction or event
having an effect similar to any of the foregoing. Moreover, in the event of any
such transaction or event, the Board, in its discretion, may provide in
substitution for any or all outstanding awards under this Plan such alternative
consideration (including cash), if any, as it may determine to be equitable in
the circumstances and may require in connection therewith the surrender of all
awards so replaced. The Board may also make or provide for such adjustments in
the numbers of shares specified in Section 3 of this Plan as the Board in its
sole discretion may determine is appropriate to reflect any transaction or event
described in this Section 10; provided, however, that any such adjustment to the
number specified in Section 3(b)(i) will be made only if and to the extent that
such adjustment would not cause any option intended to qualify as an Incentive
Stock Option to fail so to qualify.

      11. Change of Control. For purposes of this Plan, except as may be
otherwise prescribed by the Board in an agreement evidencing a grant or award
made under this Plan, a “Change of Control” shall be deemed to have occurred if:



        (a) Any person (as such term is used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended, hereinafter the “Exchange Act”)
who or that, together with all “Affiliates” and “Associates” (as such terms are
defined in Rule 12b-2, as in effect on April 23, 1997, of the General Rules and
Regulations under the Exchange Act) of such person, is the Beneficial Owner (as
defined below) of ten percent (10%) or more of the shares of Common Stock then
outstanding, except:



        (i) the Company;           (ii) any of the Company’s subsidiaries in
which a majority of the voting power of the equity securities or equity
interests of such subsidiary is owned, directly or indirectly, by the Company;  
        (iii) any employee benefit or stock ownership plan of the Company or any
trustee or fiduciary with respect to such a plan acting in such capacity; or    
      (iv) any such person who has reported or may, pursuant to Rule 13d-1(b)(1)
of the General Rules and Regulations under the Exchange Act, report such
ownership (but only as long as such person is the Beneficial Owner of less than
fifteen percent (15%) of the shares of Common Stock then outstanding) on
Schedule 13G (or any comparable or successor report) under the Exchange Act.

      Notwithstanding the foregoing: (A) no person shall become the Beneficial
Owner of ten percent (10%) or more (fifteen percent (15%) or more in the case of
any person identified in clause (iv) above) solely as the result of an
acquisition of Common Stock by the Company that, by reducing the number of
shares outstanding, increases the proportionate number of shares beneficially
owned by such person to ten percent (10%) or more (fifteen percent (15%) or more
in the case of any person identified in clause (iv) above) of the shares of
Common Stock then outstanding; provided, however, that if a person becomes the
Beneficial Owner of ten percent (10%) or more (fifteen percent (15%) or more in
the case of any person identified in clause (iv) above) of the shares of Common
Stock solely by reason of purchases of Common Stock by the Company and shall,
after such purchases by the Company, become the Beneficial Owner of any
additional shares of Common Stock which has the effect of increasing such
person’s percentage ownership of the then-outstanding shares of Common Stock by
any means whatsoever, then such person shall be deemed to have triggered a
Change of Control; and (B) if the Board of Directors determines that a person
who would otherwise be the Beneficial Owner of ten percent (10%) or more
(fifteen percent (15%) or more in the case of any person identified in
clause (iv) above) of the shares of Common Stock has become such inadvertently
(including, without limitation, because (1) such person was unaware that it
Beneficially Owned ten percent (10%) or more (fifteen percent (15%) or more in
the case of any person identified in clause (iv) above) of the shares of Common
Stock or (2) such person was aware of the extent of such beneficial ownership
but such person acquired beneficial ownership of such shares of Common

10



--------------------------------------------------------------------------------



 



Stock without the intention to change or influence the control of the Company)
and such person divests itself as promptly as practicable of a sufficient number
of shares of Common Stock so that such person would no longer be the Beneficial
Owner of ten percent (10%) or more (fifteen percent (15%) or more in the case of
any person identified in clause (iv) above), then such person shall not be
deemed to be, or have been, the Beneficial Owner of ten percent (10%) or more
(fifteen percent (15%) or more in the case of any person identified in
clause (iv) above) of the shares of Common Stock, and no Change of Control shall
be deemed to have occurred.



        (b) During any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company and
any new director (other than a director initially elected or nominated as a
director as a result of an actual or threatened election contest with respect to
directors or any other actual or threatened solicitation of proxies by or on
behalf of such director) whose election by the Board of Directors or nomination
for election by the Company’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof.  
        (c) There shall be consummated any consolidation, merger or other
combination of the Company with any other person or entity other than:



        (i) a consolidation, merger or other combination which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty-one percent
(51%) of the combined voting power of the voting securities of the Company or
such surviving entity outstanding immediately after such consolidation, merger
or other combination; or           (ii) a consolidation, merger or other
combination effected to implement a recapitalization and/or reorganization of
the Company (or similar transaction), or any other consolidation, merger or
other combination of the Company, which results in no person, together with all
Affiliates and Associates of such person, becoming the Beneficial Owner of ten
percent (10%) or more (fifteen percent (15%) or more in the case of any person
identified in clause (a)(iv) above) of the combined voting power of the
Company’s then outstanding securities.



        (d) There shall be consummated any sale, lease, assignment, exchange,
transfer or other disposition (in one transaction or a series of related
transactions) of fifty percent (50%) or more of the assets or earning power of
the Company (including, without limitation, any such sale, lease, assignment,
exchange, transfer or other disposition effected to implement a recapitalization
and/or reorganization of the Company (or similar transaction)) which results in
any person, together with all Affiliates and Associates of such person, owning a
proportionate share of such assets or earning power greater than the
proportionate share of the voting power of the Company that such person,
together with all Affiliates and Associates of such person, owned immediately
prior to any such sale, lease, assignment, exchange, transfer or other
disposition.           (e) The shareholders of the Company approve a plan of
complete liquidation of the Company.

      For purposes of this Section 11, a person shall be deemed the “Beneficial
Owner” of and shall be deemed to “beneficially own” any securities:



        (f) which such person or any of such person’s Affiliates or Associates
is considered to be a “beneficial owner” under Rule 13d-3 of the General Rules
and Regulations under the Exchange Act, as in effect on April 23, 1997;

11



--------------------------------------------------------------------------------



 





        (g) which such person or any of such person’s Affiliates or Associates,
directly or indirectly, has or shares the right to acquire, hold, vote (except
pursuant to a revocable proxy as described in the proviso to this definition) or
dispose of such securities (whether any such right is exercisable immediately or
only after the passage of time) pursuant to any agreement, arrangement or
understanding (whether or not in writing), or upon the exercise of conversation
rights, exchange rights, rights, warrants or options, or otherwise; provided,
however, that a person shall not be deemed to be the Beneficial Owner of, or to
beneficially own, securities tendered pursuant to a tender or exchange offer
made by or on behalf of such person or any of such person’s Affiliates or
Associates until such tendered securities are accepted for purchase or
exchange; or           (h) which are beneficially owned, directly or indirectly,
by any other person (or any Affiliate or Associate of such other person) with
which such person (or any of such person’s Affiliates or Associates) has any
agreement, arrangement or understanding (whether or not in writing), with
respect to acquiring, holding, voting (except as described in the proviso to
this definition) or disposing of any securities of the Company;

provided, however, that a person shall not be deemed the Beneficial Owner of,
nor to beneficially own, any security if such person has the right to vote such
security pursuant to an agreement, arrangement or understanding which (1) arises
solely from a revocable proxy given to such person in response to a public proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Exchange Act, and (2) is not also then
reportable on Schedule 13D (or any comparable or successor report) under the
Exchange Act; and provided, further, that nothing in this Paragraph 5 shall
cause a person engaged in business as an underwriter or securities to be the
Beneficial Owner of, or to beneficially own, any securities acquired through
such person’s participation in good faith in a firm commitment underwriting
until the expiration of forty (40) days after the date of such acquisition or
such later date as the Board of Directors may determine in any specific case.

      12. Non U.S. Participants. In order to facilitate the making of any grant
or combination of grants under this Plan, the Board may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America or who
provide services to the Company under an agreement with a foreign nation or
agency, as the Board may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Board may approve
such supplements to or amendments, restatements or alternative versions of this
Plan (including, without limitation, sub-plans) as it may consider necessary or
appropriate for such purposes, without thereby affecting the terms of this Plan
as in effect for any other purpose, and the Secretary or other appropriate
officer of the Company may certify any such document as having been approved and
adopted in the same manner as this Plan. No such special terms, supplements,
amendments or restatements, however, will include any provisions that are
inconsistent with the terms of this Plan as then in effect unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the shareholders of the Company.

      13. Transferability.



        (a) No Option Right or Appreciation Right granted under this Plan shall
be transferable by the Participant except by will or the laws of descent and
distribution. Except as otherwise determined by the Board, Option Rights and
Appreciation Rights will be exercisable during the Participant’s lifetime only
by him or her or, in the event of the Participant’s legal incapacity to do so,
by his or her guardian or legal representative acting on behalf of the
Participant in a fiduciary capacity under state law and/or court supervision.  
        (b) The Board may specify at the Date of Grant that part or all of the
shares of Common Stock that are (i) to be issued or transferred by the Company
upon the exercise of Option Rights or Appreciation Rights, upon the termination
of the Restriction Period applicable to

12



--------------------------------------------------------------------------------



 



  Restricted Stock Units or upon payment under any grant of Performance Shares
or Performance Units or (ii) no longer subject to the substantial risk of
forfeiture and restrictions on transfer referred to in Section 6 of this Plan,
will be subject to further restrictions on transfer.

      14. Withholding Taxes. To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by a Participant or other person under this Plan, and
the amounts available to the Company for such withholding are insufficient, it
will be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other person make arrangements satisfactory
to the Company for payment of the balance of such taxes required to be withheld,
which arrangements (in the discretion of the Board) may include relinquishment
of a portion of such benefit. If a Participant’s benefit is to be received in
the form of Common Stock, and such Participant fails to make arrangements for
the payment of tax, the Company shall withhold such shares of Common Stock
having a value equal to the amount required to be withheld. Notwithstanding the
foregoing, unless otherwise provided by the Board, when a Participant is
required to pay the Company an amount required to be withheld under applicable
income and employment tax laws, the Participant may elect to satisfy the
obligation, in whole or in part, by electing to have withheld, from the shares
required to be delivered to the Participant, shares of Common Stock having a
value equal to the amount required to be withheld (except in the case of
Restricted Stock where an election under Section 83(b) of the Code has been
made), or by delivering to the Company other shares of Common Stock held by such
Participant. The shares used for tax withholding will be valued at an amount
equal to the Market Value Per Share of such Common Stock on the date the benefit
is to be included in Participant’s income. In no event shall the Market Value
Per Share of the shares of Common Stock to be withheld and/or delivered pursuant
to this Section to satisfy applicable withholding taxes in connection with the
benefit exceed the minimum amount of taxes required to be withheld. Participants
shall also make such arrangements as the Company may require for the payment of
any withholding tax obligation that may arise in connection with the disposition
of shares of Common Stock acquired upon the exercise of Option Rights.

      15. Compliance with Section 409A of the Code.



        (a) To the extent applicable, it is intended that this Plan and any
grants made hereunder comply with the provisions of Section 409A of the Code.
This Plan and any grants made hereunder shall be administrated in a manner
consistent with this intent, and any provision that would cause this Plan or any
grant made hereunder to fail to satisfy Section 409A of the Code shall have no
force and effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Company without the consent of Participants). Any
reference in this Plan to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.           (b) In order to determine for purposes of
Section 409A of the Code whether a Participant is employed by a member of the
Company’s controlled group of corporations under Section 414(b) of the Code (or
by a member of a group of trades or businesses under common control with the
Company under Section 414(c) of the Code) and, therefore, whether the shares of
Common Stock that are or have been purchased by or awarded under this Plan to
the Participant are shares of “service recipient” stock within the meaning of
Section 409A of the Code:



        (i) In applying Code Section 1563(a)(1), (2) and (3) for purposes of
determining the Company’s controlled group under Section 414(b) of the Code, the
language “at least 50 percent” is to be used instead of “at least 80 percent”
each place it appears in Code Section 1563(a)(1), (2) and (3); and          
(ii) In applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses under common control with the Company for
purposes of Sec-

13



--------------------------------------------------------------------------------



 



  tion 414(c) of the Code, the language “at least 50 percent” is to be used
instead of “at least 80 percent” each place it appears in Treasury
Regulation Section 1.414(c)-2.



        (c) Notwithstanding any provision of this Plan to the contrary, to the
extent an award shall be deemed to be vested or restrictions lapse, expire or
terminate upon the occurrence of a Change of Control and such Change of Control
does not constitute a “change in the ownership or effective control” or a
“change in the ownership or a substantial portion of the assets” of the Company
within the meaning of Section 409A(a)(2)(A)(v) of the Code, then even though
such award may be deemed to be vested or restrictions lapse, expire or terminate
upon the occurrence of the Change of Control or any other provision of this
Plan, payment will be made, to the extent necessary to comply with the
provisions of Section 409A of the Code, to the Participant the earliest of
(i) the Participant’s “separation from service” with the Company (determined in
accordance with Section 409A of the Code); provided, however, that if the
Participant is a “specified employee” (within the meaning of Section 409A of the
Code), the payment date shall be the date that is six months after the date of
the Participant’s separation from service with the Company, (ii) the date
payment otherwise would have been made in the absence of any provisions in this
Plan to the contrary (provided such date is permissible under Section 409A of
the Code), or (iii) the Participant’s death.

      16. Effective Date. This Plan will be effective as of the Effective Date.
No grants will be made under The Sherwin-Williams Company 2003 Stock Plan on or
after the Effective Date.

      17. Amendments.



        (a) The Board may at any time and from time to time amend this Plan in
whole or in part; provided, however, that if an amendment to this Plan (i) would
materially increase the benefits accruing to Participants under this Plan,
(ii) would materially increase the number of securities which may be issued
under this Plan, (iii) would materially modify the requirements for
participation in this Plan or (iv) must otherwise be approved by the
shareholders of the Company in order to comply with applicable law or the rules
of the New York Stock Exchange or, if the shares of Common Stock are not traded
on the New York Stock Exchange, the principal national securities exchange upon
which the shares of Common Stock are traded or quoted, then, such amendment will
be subject to shareholder approval and will not be effective unless and until
such approval has been obtained.           (b) The Board will not, without the
further approval of the shareholders of the Company, authorize the amendment of
any outstanding Option Right to reduce the Option Price. Furthermore, no Option
Right will be cancelled and replaced with awards having a lower Option Price
without further approval of the shareholders of the Company. This Section 17(b)
is intended to prohibit the repricing of “underwater” Option Rights and will not
be construed to prohibit the adjustments provided for in Section 10 of this
Plan.           (c) If permitted by Section 409A of the Code, in case of
termination of employment by reason of death, disability or normal or early
retirement, or in the case of unforeseeable emergency or other special
circumstances, of a Participant who holds an Option Right or Appreciation Right
not immediately exercisable in full, or any shares of Restricted Stock as to
which the substantial risk of forfeiture or the prohibition or restriction on
transfer has not lapsed, or any Restricted Stock Units as to which the
Restriction Period has not been completed, or any Performance Shares or
Performance Units which have not been fully earned, or who holds shares of
Common Stock subject to any transfer restriction imposed pursuant to Section 13
of this Plan, the Board may, in its sole discretion, accelerate the time at
which such Option Right, Appreciation Right or other award may be exercised or
the time at which such substantial risk of forfeiture or prohibition or
restriction on transfer will lapse or the time when such Restriction Period will
end or the time at which such Performance Shares or Performance Units will be
deemed to have been fully earned or the time when such transfer restriction will
terminate or may waive any other limitation or requirement under any such award.

14



--------------------------------------------------------------------------------



 



      Subject to Section 17(b) hereof, the Board may amend the terms of any
award theretofore granted under this Plan prospectively or retroactively, except
in the case of a Covered Employee where such action would result in the loss of
the otherwise available exemption of the award under Section 162(m) of the Code.
In such case, the Board will not make any modification of the Management
Objectives or the level or levels of achievement with respect to such Covered
Employee. Subject to Section 10 above, no such amendment shall impair the rights
of any Participant without his or her consent. The Board may, in its discretion,
terminate this Plan at any time. Termination of this Plan will not affect the
rights of Participants or their successors under any awards outstanding
hereunder and not exercised in full on the date of termination.

      18. Termination. No grant will be made under this Plan more than 10 years
after the date on which this Plan is first approved by the shareholders of the
Company, but all grants made on or prior to such date will continue in effect
thereafter subject to the terms thereof and of this Plan.

      19. Governing Law. This Plan and all grants and awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Ohio.

      20. Miscellaneous Provisions.



        (a) The Company will not be required to issue any fractional shares of
Common Stock pursuant to this Plan. The Board may provide for the elimination of
fractions or for the settlement of fractions in cash.           (b) This Plan
will not confer upon any Participant any right with respect to continuance of
employment or other service with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate such Participant’s employment or other service at
any time.           (c) To the extent that any provision of this Plan would
prevent any Option Right that was intended to qualify as an Incentive Stock
Option from qualifying as such, that provision will be null and void with
respect to such Option Right. Such provision, however, will remain in effect for
other Option Rights and there will be no further effect on any provision of this
Plan.           (d) No award under this Plan may be exercised by the holder
thereof if such exercise, and the receipt of cash or stock thereunder, would be,
in the opinion of counsel selected by the Board, contrary to law or the
regulations of any duly constituted authority having jurisdiction over this
Plan.           (e) Absence on leave approved by a duly constituted officer of
the Company or any of its Subsidiaries shall not be considered interruption or
termination of service of any employee for any purposes of this Plan or awards
granted hereunder, except that no awards may be granted to an employee while he
or she is absent on leave.           (f) No Participant shall have any rights as
a stockholder with respect to any shares subject to awards granted to him or her
under this Plan prior to the date as of which he or she is actually recorded as
the holder of such shares upon the stock records of the Company.          
(g) The Board may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.           (h) Participants
shall provide the Company with a written election form setting forth the name
and contact information of the person who will have beneficial ownership rights
upon the death of the Participant.           (i) If any provision of this Plan
is or becomes invalid, illegal or unenforceable in any jurisdiction, or would
disqualify this Plan or any award under any law deemed applicable by the Board,
such provision shall be construed or deemed amended or limited in scope to
conform to applicable laws or, in the discretion of the Board, it shall be
stricken and the remainder of this Plan shall remain in full force and effect.

15